      Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 1 of 30




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

LAKEISHA H.,

                             Plaintiff,
        v.                                                      1:19-CV-01395

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

                      Defendant.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                   DECISION and ORDER

I.      INTRODUCTION

        Plaintiff Lakeisha H. brings this action pursuant to the Social Security Act, 42

U.S.C. § 405(g), for review of a final determination by the Commissioner of Social

Security denying her application for benefits. See Dkt. 10. Plaintiff alleges that the

Administrative Law Judge's ("ALJ") decision denying her application for benefits was not

supported by substantial evidence and was contrary to the applicable legal standards, and

seeks remand. See id. Defendant Commissioner of the Social Security Administration

opposes Plaintiff’s arguments. See Dkt. 14. Pursuant to Northern District of New York

General Order No. 8, the Court proceeds as if both parties had accompanied their briefs

with a motion for judgment on the pleadings.

II.     PROCEDURAL HISTORY


                                               1
       Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 2 of 30




         Plaintiff protectively filed applications for Social Security Disability benefits (“SSD”)

and Supplemental Security Income benefits (“SSI”) on May 6, 2015, with an onset of

disability of January 31, 2015. Tr. 120-121, 183-195. Her claims were denied after initial

review, Tr. 122-129, and on November 4, 2015 Plaintiff requested a hearing before an

ALJ. Tr. 130-134. A hearing was held before ALJ Gregory Moldafsky on December 1,

2017 with Plaintiff appearing in Jamaica, New York and the ALJ presiding via video

teleconference from Alexandria, Virginia. Tr. 36-95. Plaintiff appeared and testified pro

se. On September 27, 2018, ALJ Moldafsky issued a decision finding Plaintiff not

disabled. Tr. 17-33. Plaintiff, through newly retained counsel, requested review of the

ALJ’s decision by the Appeals Council based on new evidence. Tr. 179. However, the

Appeals Council denied the request for review on September 10, 2019. Tr. 1-7. Plaintiff

then filed the instant action in this Court. This Court has jurisdiction over the ALJ’s

decision pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3).

III.     FACTS

         The Court assumes familiarity with the facts and will set forth in the body of the

decision only those facts relevant to the Court’s decision.

IV.      THE ADMINISTRATIVE LAW JUDGE’S DECISION

         In a decision dated September 27, 2018, ALJ Moldafsky found that despite the

severe impairments of degenerative disc disease of the lumbar spine, degenerative joint

disease of the knees, status-post laparoscopic left hemicolectomy, and morbid obesity, Tr.

23, Plaintiff retained the residual functional capacity (“RFC”) to perform light work except

she could stand/walk 4 hours in an 8-hour workday; occasionally climb ramps and stairs;



                                                  2
     Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 3 of 30




never climb ladders, ropes, and scaffolds; occasionally stoop, balance, kneel, and crouch;

never crawl, work at unprotected heights, or with dangerous machinery; occasionally be

exposed to extreme cold, extreme heat, and wetness; and no more than occasional

pushing/pulling with foot controls. Tr. 23-24. Based on this RFC, the ALJ found that

Plaintiff was unable to perform her past relevant work, Tr. 27, but found she could perform

other work as a sub assembler of plastic parts, an inspector of small parts, and a rental

clerk. Tr. 28-29.

V.     STANDARD OF REVIEW

       “A district court may set aside the [ALJ's] determination that a claimant is not

disabled only if the factual findings are not supported by ‘substantial evidence’ or if the

decision is based on legal error.” Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir.2008)

(internal citations omitted). In the context of Social Security cases, substantial evidence

consists of "more than a mere scintilla" and is measured by "such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion." Richardson v.

Perales, 402 U.S. 389, 401 (1971)(quoting Consolidated Edison Co. v. NLRB, 305 U.S.

197, 229 (1938)). “An evaluation of the ‘substantiality of evidence must also include that

which detracts from its weight.’” Scott v. Astrue, No. 09-CV-3999 (KAM), 2010 WL

2736879, at *7 (E.D.N.Y. July 9, 2010)(quoting Williams ex rel. Williams v. Bowen, 859

F.2d 255, 258 (2d Cir.1988)). “[I]f there is substantial evidence in the record to support

the Commissioner's factual findings, those findings are conclusive and must be upheld.”

Id. (citing Tejada v. Apfel, 167 F.3d 770, 774 (2d Cir.1999) and 42 U.S.C. § 405(g )).




                                               3
      Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 4 of 30




Where the record supports disparate findings and provides adequate support for both the

Plaintiff's and the Commissioner's positions, a reviewing court must accept the ALJ's

factual determinations. See Quinones v. Chater, 117 F.3d 29, 36 (2d Cir. 1997)(citing

Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982)); Alston v. Sullivan, 904 F.2d 122,

126 (2d Cir. 1990). Although the reviewing court must give deference to the

Commissioner’s decision, a reviewing court must bear in mind that the Act is ultimately “‘a

remedial statute which must be ‘liberally applied;’ its intent is inclusion rather than

exclusion.’” Vargas v. Sullivan, 898 F.2d 293, 296 (2d Cir. 1990)(quoting Rivera v.

Schweiker, 717 F.2d 719, 723 (2d Cir. 1983)).

VI.     DISCUSSION

        Plaintiff makes four arguments in support of her request for remand:

        (1) The ALJ Failed to Properly Develop the Record for the Pro Se Claimant;

        (2) Remand is Warranted Based on New Evidence Before the Appeals Council;

        (3) The ALJ Failed to Properly Evaluate Plaintiff’s Subjective Statements;

        (4) The ALJ Was Not Properly Appointed Pursuant to the Appointments
        Clause of Article II of the United States Constitution.

        The Court will address each in turn.

        a. Developing the Record for the Pro Se Claimant

        First, Plaintiff contends the ALJ failed to properly develop the record in light of her

pro se status before the ALJ. Plaintiff argues that the ALJ “failed to request a detailed

opinion from treating physician Dr. Shoulton or any of [Plaintiff’s] treating specialists

regarding Plaintiff’s functional capacity in a work environment nor did he inform the

claimant of the importance of getting such an opinion. In fact, he did not even obtain Dr.


                                                4
    Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 5 of 30




Shoulton’s complete medical chart despite being informed by [Plaintiff] at the hearing that

this doctor has all of her records.” Plt. Brief, Dkt. 10, at 12 (citing Tr. 62-63). Plaintiff also

argues that the ALJ’s duty to develop a full and fair record dovetails with the treating

physician rule. She cites cases standing for the propositions that the ALJ’s duty to

develop the record includes advising a pro se plaintiff on the importance of evidence from

a treating physician, and that before an ALJ can reject an opinion of a pro se claimant’s

treating physician because it is conclusory, basic principles of fairness require that the ALJ

to inform the plaintiff of the ALJ’s proposed action and give the plaintiff an opportunity to

obtain a more detailed statement from the treating physician. See Dkt. 10 at 11 (citing

Scott, 2010 WL 2736879, *13); id. at 14 (citing Scott, supra at *13; Corporan v. Comm’r of

Soc. Sec., No. 12-CV-6704 (JPO), 2015 WL 321832, *30 (S.D.N.Y. Jan. 23, 2015);

Providence v. Barnhart, No. 02 Civ. 9208(SHS), 2003 WL 22077445, *8 (S.D.N.Y. Sept. 5,

2003); Gelman v. Chater, No. CV 94 5951 (RJD), 1996 WL 429008 *4 (E.D.N.Y. July 24,

1996); Jimenez v. Massanari, No. 00 CIV. 8957(AJP), 2001 W L 935521 *12-13 (S.D.N.Y.

Aug. 16, 2001).

       Plaintiff argues that the ALJ’s failure to properly develop the record was highly

prejudicial. Dkt. 10 at 15. She contends that if she “had a representative to assist in

developing the record and obtain a more detailed opinion from Dr. Shoulton or if the ALJ

had fulfilled his duty to develop the record, it surely would have resulted in an opinion from

a treating doctor that would provide more detailed information on the basis of [her]

disability.” Id. In support of the contention that such information was available, Plaintiff

cites to opinions from Dr. Shoulton that Plaintiff’s later-retained attorney obtained after the



                                                 5
    Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 6 of 30




ALJ’s decision. Id. In this regard, Plaintiff points to a Multiple Impairment Questionnaire

dated April 22, 2019 in which Dr. Shoulton provided a summary of Plaintiff’s conditions

and offered opinions as to Plaintiff’s work-related capabilities and limitations. Tr. 9-13.

There, Dr. Shoulton stated that she treated Plaintif f 2-3 times a year since December

2012, most recently on January 25, 2019. Tr. 9. She diagnosed back pain, knee pain,

sciatica, herniated lumbar disc, and arthritis. Dr. Shoulton cited to MRI findings of the

lumbar spine from June 2013 and December 2017 that supported her diagnoses Id..

Plaintiff’s primary symptoms were back pain radiating to both legs and knee pain. Tr. 10.

Dr. Shoulton opined that the symptoms and limitations detailed in the report are

reasonably consistent with documentation of Plaintiff’s conditions. Tr. 13. The symptoms

and limitations were present since Dr. Shoulton started treating Plaintiff. Id.

       Dr. Shoulton opined Plaintiff was able to sit 2 hours total and stand/walk 2 hours

total in an 8-hour workday. Tr. 11. When sitting, Plaintiff needed to get up and move

around every 30 minutes and not sit again for 10 minutes. Id. Plaintiff also needed to

elevate both legs to waist level every 30 minutes when sitting. She could occasionally

lift/carry 10 pounds, but never more. Id. Dr. Shoulton assessed that Plaintiff’s pain,

fatigue, or other symptoms occasionally interfered with Plaintiff’s attention and

concentration (up to 1/3 of an 8-hour workday). Tr. 12. Plaintiff also needed to take

unscheduled breaks to rest at unpredictable intervals during the day for 10 minutes each

time. Id. Dr. Shoulton estimated Plaintiff would be absent from work, on average, two to

three times a month due to her impairments or treatment. Tr. 13.

       Plaintiff contends that because of the deficiencies by the ALJ in developing the



                                               6
    Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 7 of 30




record, the matter must be remanded.

       Defendant responds that the ALJ’s affirmative duty to develop the record required

him to “make every reasonable effort to obtain from the individual’s treating physician (or

other treating health care provider) all medical evidence, including diagnostic tests,

necessary in order to properly make such a determination, prior to evaluating medical

evidence obtained from any other source on a consultative basis.” Def. Brief at 6 (quoting

42 U.S.C. § 423(d)(5)(B)). Defendant points out that under the applicable reg ulations

“every reasonable effort” means that the Social Security Administration will make an initial

request for evidence from a claimant’s medical source and “one follow-up request,” if the

evidence has not been received at any time between 10 and 20 calendar days after the

initial request. Id. (citing 20 C.F.R. § 404.1512(b)). Defendant acknowledges that when a

claimant proceeds pro se the ALJ has a heightened duty to develop the record, but

contends that the ALJ fulfilled the duty here. Defendant argues that the ALJ “was both

scrupulous and conscientious in seeking to identify all of Plaintiff’s providers and treatment

for the purpose of obtaining records.” Dkt. 14 at 5-6. In this regard, Defendant points out

that at the December 1, 2017 hearing, the ALJ informed Plaintiff that he had received no

medical records past 2015. Tr. 60. He then asked questions about Plaintiff’s treatment

and providers—particularly Dr. Shoulton—in a discussion that spanned nine pag es. Tr.

60-69. At the close of the hearing, the ALJ told Plaintiff that he would get the new medical

information to his case manager, who would request the new medical records. Tr. 94. He

explained that “some of [the providers] … are better at being responsive than others. So,

after a few bothers we should get it all here and then we will take a look at it. I believe that

they will give you a copy or at least let you know what we got in, and then w[e’]ll render a

                                               7
    Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 8 of 30




decision after we have a chance to look at all the new stuff that I haven’t had a chan[c]e to

see.” Tr. 94-95. Defendant contends that the ALJ then f ollowed through on those actions.

Defendant points out that the ALJ requested updated medical records from Dr. Shoulton’s

office three times, Tr. 780-89, but the physician did not respond to any of the requests.

Defendant argues that Dr. Shoulton’s failure to respond to the requests for records

contradicts Plaintiff’s assertion that if the ALJ had fulfilled his duty to develop the record, “it

surely would have resulted in an opinion from a treating doctor that would provide more

detailed information.” Dkt. 14 at 8 (quoting Dkt. 10 at 15).

       Defendant also indicates that after the hearing the ALJ received about 300 pages

of medical records from other providers, and sent a copy to Plaintiff for her review and

comment. Tr. 778-79. Defendant notes that the notice that accom panied that evidence

informed Plaintiff of her rights, including the right to submit written comments, submit

additional records, submit written questions to the authors of the new evidence, request a

supplemental hearing, and request the ALJ to issue a subpoena to require the attendance

of a witness or submission of records. Tr. 778. The notice also informed Plaintiff that if

she did not respond within ten days, the ALJ would enter the new evidence into the record

and issue a decision. Tr. 779. Thus, Defendant maintains, there is no merit to Plaintiff’s

allegation that the ALJ failed to proffer the extensive medical records obtained after

Plaintiff’s hearing for her review and comment.

       Defendant takes issue with Plaintiff’s contention that the ALJ failed to adequately

develop the record because he did not request a detailed opinion from Dr. Shoulton (or

from another treating source) or advise Plaintiff of the importance of getting such an

opinion. In this regard, Defendant contends that the two cases Plaintiff primarily relies on

                                                8
    Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 9 of 30




for the proposition that an ALJ should request a detailed opinion from a treating physician,

Myers v. Astrue, No. 7:06-cv-0331, 2009 WL 2162541 *2-3 (N.D.N.Y. July 17, 2009) and

Peed v. Sullivan, 778 F. Supp. 1241, 1247 (E.D.N.Y. Nov. 22, 1991), no longer provide

persuasive support. Defendant notes that Myers relied, at least in part, on 20 C.F.R. §

404.1512(e), a regulation that at the time required an ALJ to recontact a claimant’s

treating physician whenever a report contained a conflict or ambiguity that needed

resolution, failed to contain all the necessary information, or did not appear to be based on

medically acceptable clinical or laboratory diagnostic techniques. However, Defendant

points out, the so-called “duty to recontact” was made discretionary in 2012. Id. at 9.

Defendant maintains that under the new standard, “an ALJ is permitted to take several

different actions to cure an incomplete record, including: (1) recontacting a medical

source, (2) requesting additional existing evidence, (3) requesting a consultative

examination (as occurred in this case (Tr. 469-75)), or (4) asking the claimant or ‘others’

for more information.” Dkt. 14 at 9 (citing 20 C.F.R. § 404.1520b(b)(2)). Defendant argues

that Peed is no longer persuasive authority for the same reason, id., at 10 (citing

Dougherty-Noteboom v. Berryhill, No. 17-cv-00243-HBS, 2018 WL 3866671, at *10

(W.D.N.Y. Aug. 15, 2018)),1 and because Peed relied on a now-outdated proposition that


       1
           The Western District in Dougherty-Noteboom wrote:

       … Peed should not be given weight, as [it was] decided when the regulations explicitly
       required the ALJ to recontact a treating physician in light of an incomplete record. 20 C.F.R.
       § 404.1512(e) (Effective to July 31, 2006) (“When the evidence we receive from your treating
       physician ... is inadequate ... [w]e will first recontact your treating physician....”). This
       regulation was amended in 2012 to “delete the provision that imposed a duty to recontact a
       treating physician.” Mura v. Colvin, No. 16-cv-6159P, 2017 WL 2543939, at *4 n.5 (W.D.N.Y.
       June 13, 2017).

2018 WL 3866671, at *10.

                                                     9
   Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 10 of 30



opinions of a plaintiff’s treating physician should be accorded “all but controlling” weight.

Id. (citing Williams v. Colvin, No. 15-cv-6719-KMK-PED, 2016 WL 11270671, at *11-12

(S.D.N.Y. Dec. 14, 2016), adopted sub nom. Williams v. Comm’r of Soc. Sec., 2017 WL

4326119 (S.D.N.Y. Sept. 28, 2017)). 2

       Defendant also argues that Plaintiff’s reliance on Scott for the proposition that the

ALJ’s duty to develop the record includes “advising the pro se Plaintiff on the importance

of evidence from his or her treating physician” is misplaced. Defendant notes that on the

date of the hearing, Plaintiff submitted an opinion from Dr. Shoulton - a one page letter

dated November 28, 2017 from Dr. Shoulton stating: "Please be advised, Patient is under

my care, Patient is being treated Headache [sic], Migraine Variant, Contusion, knee,

Effusion of knee, Joint pain, knee, Knee gives out, Knee sprain, and Severe Back Pain.

Due to mentioned Symptoms patient is not medically cleared to work." Tr. 698.

Defendant argues that based on the submission of this opinion, “it is not clear that the ALJ

needed to advise [Plaintiff] of the importance of providing a medical opinion.” Dkt. 14 at 8,



       2
           In Williams, the Southern District wrote:

       The court in Peed relied on then-applicable case law dictating that the opinions of a Plaintiff’s
       treating physician should be accorded “all but controlling” weight in this context. Peed, 778 F.
       Supp. At 1247; see e.g., Bluvband v. Heckler, 730 F.2d 886, 892 (2d Cir. 1984) (“It is
       well-established in this circuit that the expert opinions of a treating physician as to the
       existence of a disability are binding on the fact finder unless contradicted by substantial
       evidence to the contrary.”). However, the Second Circuit’s formulation of the treating
       physician rule as described in Bluvband was subsequently abrogated by agency regulations,
       which reduced the deference due to treating source opinions and have been upheld by the
       Court of Appeals, See Schisler v. Sullivan, 3 F.3d 563, 566-68 (2d Cir. 1993) (citing 20
       C.F.R. §§ 404.1527(f), 416.927(f)). Under these rules, opinions of non-treating sources, such
       as consultative examiners, can override treating physicians where the non-treating source’s
       opinion is supported by evidence in the record. Id.

2016 WL 11270671, at *11-12.



                                                       10
   Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 11 of 30



n. 5. The Court notes that Defendant also contends that “[s]uch opinions are nev er

entitled to controlling weight because they ‘would direct the determination or decision of

disability.’” Dkt. 14 at 13 n. 10 (quoting 20 C.F.R. § 404.1527(d)). Defendant also argues

that Scott in inapposite because it “was decided at a time when a treating physician

opinion was all but decisive in Social Security disability claims.” Id. at 8, n. 5.

       Defendant also argues that there are no obvious gaps in the administrative record

and the ALJ already had a complete medical history from which to assess Plaintiff’s

residual functional capacity. Defendant maintains that Plaintiff’s “medical records are

extensive, including over 500 pages of treatment records and reports from December

2012 through February 2018.” Dkt. 14 at 13 (citing Tr. 241-777). Defendant maintains that

“[a]lthough the record does not contain a functional assessment from Plaintiff’s treating

physician, it does contain her opinion that Plaintiff is disabled [citing to the November 28,

2017 letter], as well as over 100 pages of that physician’s treatment records (which include

physical examinations that took place over several years).” Id. (citing Tr. 241-363).

       In addition, Defendant maintains:

       The record also includes an assessment of Plaintiff’s functional limitations by
       a consulting physician who personally examined Plaintiff and ordered x-ray
       testing of her right knee. (Tr. 467-75). Additionally, the record contains
       chiropractic treatment notes (Tr. 364-411), diagnostic studies such as MRIs
       and x-rays (Tr. 428-29, 477), treatment notes from New York Medical &
       Diagnostic (Tr. 447-67), hospital records from St. Barnabas Medical Center
       (Tr. 488-676), a treatment note from Five Towns Neurology (Tr. 693-97),
       hospital records from North Shore University Hospital (Tr. 699-773), and
       treatment notes from James Sullivan, M.D. (Tr. 774-77). Thus, there is
       abundant evidence in the administrative record that supports the ALJ’s
       decision.

Dkt. 14 at 13-14 (citing Vay v. Comm’r of Soc. Sec., 382 F. Supp. 3d 267, 272-73

(W.D.N.Y. 2018) (holding that ALJ fulfilled his obligation to develop the record in a pro se

                                                11
   Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 12 of 30



case where there were no obvious gaps in the record, the ALJ asked plaintiff’s mother to

supply him with any additional evidence that she might possess which would establish her

child’s disability, and he held the record open after the hearing).

       In her reply, Plaintiff argues that the ALJ did not attempt to enforce a subpoena on

the treating physician to obtain the relevant records as he should have. Dkt. 17 at 2 (citing

Almonte v. Apfel, No. 96 Civ. 1119, 1998 WL 150996 *7 (S.D.N.Y. March 31, 1998)

(“Possible avenues the ALJ could have pursued included a subpoena, enf orcement of the

subpoena, and advice to the plaintiff of the importance of the evidence.”); Rodriguez v.

Apfel, No. 96 Civ. 1132, 1997 WL 691428 *6 (S.D.N.Y. Nov. 4, 1997) (“At the very least,

the ALJ should have informed [the plaintiff] of his right to subpoena and cross-examine

witnesses.”)). Plaintiff also argues that “the Commissioner’s speculation that Dr. Shoulton

would not have provided an opinion if requested to do so by the ALJ is wildly unsupported,

particularly since the doctor readily supplied such an opinion when requested to do so by

newly retained counsel before the Appeals Council.” Id. (citing Tr. 9-13).

       In addition, Plaintiff contends that the amended regulations cited by Defendant do

not change the longstanding duty based on holdings from the Second Circuit that require

the ALJ to obtain an opinion from a treating doctor when a claimant appears pro se. Dkt.

17 at 2 (citing Myers v. Astrue, No. 7:06-CV-0331, 2009 W L 2162541, at *14 (N.D.N.Y.

July 17, 2009)(collecting cases)). Plaintiff contends that “[w]hile the Regulations discuss

various ways the ALJ may develop the record, they have never imposed a mandatory

requirement that an ALJ must, on every case, obtain a medical opinion from a treating

doctor. Therefore, changes to 20 C.F.R. § 404.1512 and § 416.912 hav e no impact on the

decisions from the Second Circuit or this District on that issue.” Id. In the sur-reply,

                                              12
   Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 13 of 30



Defendant argues that Plaintiff misconstrues the Myers holding because it was based on a

prior regulations that described a mandatory duty which the Court interpreted as a duty to

request a medical opinion, whereas that duty was later made discretionary after Myers

was decided. Dkt. 21 at 2-3. Thus, Defendant contends, the changes in the pertinent

regulation lessen the persuasive value of the Court’s decision in Myers. Id. at 1-3.

                                            Analysis

       “Even when a claimant is represented by counsel, it is the well-established rule in

our circuit ‘that the social security ALJ, unlike a judge in a trial, must on behalf of all

claimants ... affirmatively develop the record in light of the essentially non-adversarial

nature of a benefits proceeding.’” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir.

2009)(quoting Lamay v. Comm'r of Soc. Sec., 562 F.3d 503, 508–09 (2d Cir.2009)

(internal quotation marks and brackets omitted)). “Social Security disability determinations

are ‘investigatory, or inquisitorial, rather than adversarial.’” Id. (quoting Butts v. Barnhart,

388 F.3d 377, 386 (2d Cir.2004), reh'g granted in part and denied in part, 416 F.3d 101

(2d Cir. 2005)(internal quotation marks omitted)). “‘[I]t is the ALJ's duty to investigate and

develop the facts and develop the arguments both for and against the granting of

benefits.’” Id. at 112–13 (quoting Butts, 388 F.3d at 386 (internal quotation marks

omitted)). “An ALJ has an affirmative obligation to develop a claimant's complete and

accurate medical record.” Camellia O. v. Comm'r of Soc. Sec., No. 1:19-CV-1153 (DJS),

2021 WL 354099, at *5 (N.D.N.Y. Feb. 2, 2021)(citing 42 U.S.C. § 423(d)(5)(B)(“[T]he

Commissioner of Social Security ... shall develop a complete medical history of at least the

preceding twelve months for any case in which a determination is made that the individual

is not under a disability.”); Perez v. Chater, 77 F.3d at 47 (2d Cir. 1996)(noting that a

                                                13
   Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 14 of 30



“hearing on disability benefits is a non-adversarial proceeding,” and as such, “the ALJ

generally has an affirmative obligation to develop the administrative record”)(citation

omitted)). “An ALJ's failure to comply with this mandate is legal error.” Id. (citing Rose v.

Comm'r of Soc. Sec., 202 F. Supp. 3d 231, 239 (E.D.N.Y. 2016)). “However, the ALJ's

duty to develop the record is not unlimited and is discharged when the ALJ ‘possesses

[the claimant's] complete medical history’ and there are no ‘obvious gaps or

inconsistencies’ in the record.” Id. (quoting Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir.

1999) (internal quotation marks omitted)).

       When a claimant proceeds pro se, “the ALJ's duties are ‘heightened.’” Moran, 569

F.3d at 113 (quoting Cruz v. Sullivan, 912 F.2d 8, 11 (2d Cir.1990)). This is because the

ALJ “must ‘adequately protect a pro se claimant's rights by ensuring that all of the relevant

facts are sufficiently developed and considered” by “scrupulously and conscientiously

prob[ing] into, inquir[ing] of, and explor[ing] for all the relevant facts.” Id. (quoting Cruz, 912

F.2d at 11 (alteration and internal quotation marks omitted)). This heightened duty to

develop the record which is “rooted in the ALJ's duty to ‘protect the rights of pro se

litigant[s] by ensuring that all of the relevant facts [are] sufficiently developed and

considered.’” Scott, 2010 WL 2736879, at *12 (quoting Hankerson v. Harris, 636 F.2d 893,

895 (2d Cir.1980) and citing Cruz, 912 F.2d at 11).

       “On appeal, the district court must undertake a ‘searching investigation of the

record’ to ensure that the rights of the pro se claimant were protected.” Camellia O., 2021

WL 354099, at *5 (quoting Cruz, 912 F.2d at 11). Thus, “before reviewing the ALJ's

disability determination under the substantial evidence standard, the court must first be

satisfied that the ALJ provided plaintiff with ‘a full hearing under the Secretary's

                                                14
   Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 15 of 30



regulations’ and also fully and completely developed the administrative record.” Scott,

2010 WL 2736879, at *12 (citing Echevarria v. Sec'y of Health & Human Servs., 685 F.2d

751, 755 (2d Cir.1982); Rodriguez v. Barnhart, No. 02–CV5782(FB), 2003 WL 22709204,

at *3 (E.D.N.Y. Nov.7, 2003)(“The responsibility of an ALJ to fully develop the record is a

bedrock principle of Social Security law.”)(citing Brown v. Apfel, 174 F.3d 59 (2d

Cir.1999)).

       “Remand may be required where the ALJ fails to discharge his or her affirmative

obligation to develop the record when making a disability determination.” Id. at *7 (citing

Butts v. Barnhart, 388 F.3d 377, 386 (2d Cir. 2009); Pratts v. Chater, 94 F.3d 34, 37 (2d

Cir.1996); Echevarria, 685 F.2d at 755 (holding that in deciding whether the

Commissioner's findings are supported by substantial evidence, courts must first ensure

that claimant is afforded a full and fair hearing and a fully developed record)). Remand

may also be required where an ALJ fails to fill gaps in the administrative record. See id. *7

(“Notwithstanding the substantial deference afforded to the ALJ's determination, remand is

appropriate where there are gaps in the administrative record or where the ALJ has

applied an improper legal standard.”)(citing Rosa v. Callahan, 168 F.3d 72, 82–83 (2d

Cir.1999)); id. at *9 (“In light of the ALJ's affirmative duty to develop the administrative

record, an ALJ ‘cannot reject a treating physician's diagnosis without first attempting to fill

any clear gaps in the administrative record.’”)(quoting Rosa, 168 F.3d at 79)(addition

citations omitted)). In addition, “the ALJ's duty to develop the record includes advising the

pro se plaintiff on the importance of evidence from his or her treating physician.” Id. at *13

(citing Batista v. Barnhart, 326 F. Supp.2d 345, 352 (E.D.N.Y. 2004)).

       “Moreover, before an ALJ can reject an opinion of a pro se claimant's treating

                                               15
   Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 16 of 30



physician because the opinion is conclusory, ‘basic principles of fairness require that he

[or she] inform the claimant of his [or her] proposed action and give [the claimant] an

opportunity to obtain a more detailed statement.’” Id. at *9 (quoting Hankerson v. Harris,

636 F.2d 893, 896 (2d Cir.1980)); see id at * 13 (“At a minimum, ‘before the ALJ can reject

an opinion of a pro se claimant's treating physician because it is conclusory, basic

principles of fairness require that he [or she] inform the [plaintiff] of his [or her] proposed

action and give [plaintiff] an opportunity to obtain a more detailed statement.’”)(quoting

Hankerson, 636 F.2d at 896 and citing Batista, 326 F. Supp.2d at 354 (in turn citing 42

U.S.C. § 1382c)). Giving “advance notice to a pro se claimant of adverse findings . . .

allows the pro se claimant to produce additional medical evidence or call [her] treating

physician as a witness.” Champion v. Berryhill, No. 16-CV-4723, 2017 WL 4404473, at

*14 (S.D.N.Y. Sept. 14, 2017), report and recommendation adopted sub nom. Champion

v. Comm'r of Soc. Sec., No. 16-CV-4723, 2017 WL 4402565 (S.D.N.Y. Oct. 2,

2017)(internal quotation marks and citations omitted).

       The Court is not satisfied that the ALJ provided Plaintiff with a full and fair hearing

under the Act’s regulations and fully and completely developed the administrative record.

At the outset, the ALJ was required by statute to develop Plaintiff’s “complete medical

history for at least a twelve-month period if there was reason to believe that the

information was necessary to reach a decision.” Tejada v. Apfel, 167 F.3d 770, 774 (2d

Cir. 1999)(citing, inter alia, 42 U.S.C. § 423(d)(5)(B)). Section 423(d)(5)(B) applies to all

claimants, not just those proceeding pro se. For reasons discussed below, the ALJ did not

fulfill this mandate with regard to the pro se Plaintiff. Further, the second clause of

Section 423(d)(5)(B), cited by Defendant, requires the Commissioner to make “every

                                               16
    Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 17 of 30



reasonable effort to obtain from the individual's treating physician (or other treating health

care provider) all medical evidence, including diagnostic tests, necessary in order to

properly make such determination, prior to evaluating medical evidence obtained from any

other source on a consultative basis.” 42 U.S.C. § 423(d)(5)(B). This too applies to all

claimants. For reasons discussed below, the ALJ did not fully satisfy his heightened

burden to make “every reasonable effort to obtain” all medical evidence from Plaintiff’s

treating physician, Dr. Shoulton.

        At Plaintiff’s December 1, 2017 hearing, the ALJ indicated that he did not have any

medical evidence beyond 2015. Plaintiff provided the ALJ with Dr. Shoulton’s November

28, 2017 letter (addressed above). Plaintiff informed the ALJ that Dr. Shoulton was her

primary care provider and, in the context of a discussion about Plaintiff’s medical

providers, stated that Dr. Shoulton “has everything.” Tr. 62. After the hearing, the ALJ

through his case manager attempted to contact Plaintiff’s medical providers for additional

medical records. This included three attempts with Dr. Shoulton’s office.3 As indicated,

Dr. Shoulton did not respond. “The duty to develop the record goes hand in hand with the

treating physician rule, which requires the ALJ to give special deference to the opinion of a

claimant's treating physician.” Leutung v. Comm'r of Soc. Sec., 2019 WL 1385847, at *4

(W.D.N.Y. March 27, 2019)(quoting Batista v. Barnhart, 326 F. Supp. 2d 345, 353-54




        3
         The Court notes that these three attempts consisted of (1) two telephone calls to Dr Shoulton's office
on January 4, 2018 where it appears that the ALJ’s case manager left a message on general voicemail for a
staff member from Dr. Shoulton’s office to call back regarding a records request; (2) faxing a December 12,
2018 letter (the date on the letter is December 12, 2017, which when read in context appears to be a
typographical error) to Dr Shoulton’s office requesting records; and (3) re-faxing the December 12, 2018 letter
on December 19, 2018. Tr. 780-89.

                                                      17
    Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 18 of 30



(E.D.N.Y. 2004)); see Camellia O., 2021 WL 354099, at *6 (same).4 Given Plaintiff’s pro

se status and the potential importance of Dr. Shoulton’s records and possible opinion as

to the effects of Plaintiff’s medical conditions on her ability to perform work related

functions, see Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019) (“[T]he opinion of a

claimant's treating physician as to the nature and severity of [an] impairment is given

‘controlling weight' so long as it ‘is well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent (citation omitted) with the other

substantial evidence in [the] case record.'")(quoting Burgess v. Astrue, 537 F.3d 117, 128

(2d Cir. 2008)), the ALJ had a heightened duty to attempt to obtain - either himself or

through Plaintiff - evidence from Dr. Shoulton even though the physician did not respond

to the three requests for records. See Moran, 569 F.3d at 113 (The ALJ “must ‘adequately

protect a pro se claimant's rights by ensuring that all of the relevant facts are sufficiently

developed and considered” by “scrupulously and conscientiously prob[ing] into, inquir[ing]

of, and explor[ing] for all the relevant facts.”). The Social Security Administration's three

attempts to obtain records from Dr. Shoulton, while perhaps meeting the minimum

requirements of "reasonable efforts," do not satisfy the ALJ’s heightened duty to complete

the record when dealing with a pro se claimant. After Dr. Shoulton failed to respond to the

Social Security Administration's three attempts to obtain records, the ALJ could have

contacted Plaintiff to see if she could have obtained records from Dr. Shoulton herself.



        4
          As Judge Stewart indicated in Camellia O., “[f]or claims filed on or after March 27, 2017, a new set of
regulations apply. These new regulations do ‘not defer or give any specific evidentiary weight, including
controlling weight, to any medical opinion(s).’” Camellia O., 2021 WL 354099, at *6 (quoting 20 C.F.R. §
416.920c(a)). But since Plaintiff filed her claims on May 6, 2015, the treating physician rule applies. See id.
(citing Claudio v. Berryhill, 2018 WL 3455409 at *3 n.2 (D. Conn. July 18, 2018) (“Since [the plaintiff] filed her
claim before March 27, 2017, I apply the treating physician rule under the earlier regulations.”)).

                                                       18
   Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 19 of 30



       And the record is unclear whether the ALJ was aware that Dr. Shoulton failed to

respond, at least until after the ten (10) days that Plaintiff was able to indicate an intention

to provide additional evidence or seek further action by the ALJ such as a subpoena

before the ALJ closed the evidence. The record indicates that after the hearing, the ALJ

obtained approximately 300 pages of treatment notes, diagnostic studies, and medical

opinion evidence from Plaintiff’s providers other than Dr. Shoulton. Tr. 241-777. The ALJ

sent a copy of the newly obtained evidence to Plaintiff for review, comment, and potential

challenge. Tr. 778-79. The notice that accompanied this evidence indicated that the

“additional evidence” included "Office Treatment/Other Records - Dr. Yardly Shoulton

(Exhibit 16F and 17F).” Tr. 778. However, the notice erroneously identified “Office

Treatment/Other Records – Dr. Yardly Shoulton” among the additional evidence that was

obtained after Plaintiff’s hearing. In fact, Exhibit 16F is a five-page treatment note from

Marco Benitez, PA-C, not Dr. Shoulton. Tr. 693-97. Exhibit 17F is the one-page letter

from Dr. Shoulton dated November 28, 2017 (referenced above) that Plaintiff submitted to

the ALJ at the December 2017 hearing. Tr. 69-70. Thus, the approximately 300 pages of

“additional evidence” submitted to Plaintiff did not include any evidence from Dr. Shoulton.

       As Defendant indicates, the notice that accompanied the “additional evidence”

informed Plaintiff of her rights, including the right to submit written comments, submit

additional records, and submit written questions to the authors of the new evidence. Tr.

778-79. The notice also indicated that Plaintiff could request a supplemental hearing at

which she would have the opportunity to appear, testify, produce witnesses, and submit

additional evidence in written or oral statements concerning the facts and law. Id. The

notice indicated that if she requested a supplemental hearing, the ALJ would grant such a

                                               19
   Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 20 of 30



request unless the ALJ received additional records that supported a fully favorable

decision. Id. Further, the notice indicated that Plaintiff could request that the ALJ issue a

subpoena to require the attendance of witnesses or the submission of records, but the

subpoena request had to be submitted in writing no later than 10 days before the date of

any supplemental hearing. Id. In addition, the notice indicated that the ALJ w ould issue a

subpoena "if reasonably necessary from the full presentation of the case." Id. The notice

also indicated that if the ALJ did not receive a response from Plaintiff within ten days of

the date she received the notice, the ALJ would assume that Plaintiff did not wish to

submit any written statements or records, and that she did not wish to request a

supplemental hearing or to orally question the authors of the new evidence. Id. Finally,

the notice indicated that if Plaintiff did not respond in ten days, the ALJ would enter the

new evidence in the record and issue his decision. Id.

       While the Court cannot fault the ALJ for not producing what Dr. Shoulton failed to

provide, the ALJ’s mistaken representation that he received and provided records from Dr.

Shoulton might have lulled Plaintiff into a false belief that the 300 pages of records

included Dr. Shoulton’s records. Therefore, she might not have searched through the

records to see whether she needed to obtain any additional records from Dr. Shoulton -

whether herself or through a request to the ALJ to issue a subpoena. Further, the notice

that accompanied these records did not advise Plaintiff of the importance of evidence from

her treating physician, and Defendant does not point to where this advice was given

otherwise. There is no merit to Defendant’s argument that such advice was not needed

because Plaintiff provided the ALJ with Dr. Shoulton’s conclusory November 28, 2017

letter-opinion. Merely providing this evidence to the ALJ does not signify that Plaintiff

                                              20
   Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 21 of 30



understood the importance of a treating physician’s opinion of a claimant’s ability to

perform job-related functions. Moreover, as stated above, Defendant asserts that the

November 28, 2017 letter-opinion would not be entitled to controlling weight because it

directs the determination or decision of disability, Dkt. 14 at 13 n. 10 (quoting 20 C.F.R. §

404.1527(d)), thereby indicating that Plaintiff was unaware of the importance of a fuller

opinion from her treating physician. Without such advice, it may well have been that even

if Plaintiff reviewed the “additional records” and determined that Dr. Shoulton’s records

were not there, she might not have realized that the absence of such records could make

a difference. And in this case, the absence of information from Dr. Shoulton could well

have made a difference. In her Multiple Impairment Questionnaire, Dr. Shoulton assessed

Plaintiff with limitations more restrictive than the RFC. In addition, she opined that Plaintif f

would be absent from work, on average, two to three times a month due to Plaintiff’s

impairments or treatments - a circumstance that the vocational expert testified would

mean the individual would be unable to maintain competitive employment. Tr. 93. The

Court recognizes that Plaintiff provided Dr. Shoulton with the Multiple Impairment

Questionnaire after Plaintiff’s counsel provided it to Plaintiff. See Tr. 14. But it is not a

foregone conclusion that Dr. Shoulton would not have provided a similar response if

Plaintiff contacted Dr. Shoulton after realizing that the ALJ was unsuccessful in obtaining

evidence from Dr. Shoulton, and after being advised of the importance of evidence from a

treating physician. If Dr. Shoulton’s opinions in the Multiple Impairment Questionnaire

were presented, the results of the proceeding might have been different.

       Further, once the ALJ realized that Dr. Shoulton had not responded to the three

requests, he should have explored other means to complete the record given the

                                               21
   Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 22 of 30



potentially important role Dr. Shoulton’s records and opinion might have played in the

disability determination. After the hearing, the ALJ was aware that Dr. Shoulton was

Plaintiff’s primary care provider, had “everything” about Plaintiff’s care and treatment, and

had issued a cursory opinion that Plaintiff’s symptoms from various relevant medical

conditions rendered her medically unable to work. See Tr. 698. While the regulations in

effect at the time did not require the ALJ to obtain a medical source report or opinion from

a treating physician, they did provide for discretionary authority to do so. Further, Section

423(d)(5)(B) requires the ALJ to make reasonable efforts to obtain from an individual’s

treating physician all medical evidence prior to evaluating medical evidence obtained from

any other source on a consultative basis. Although the regulations define reasonable

efforts as a few attempts to contact a medical source, Second Circuit law requires that an

ALJ be held to a heightened duty of developing the record, including filling gaps in the

record, so that a pro se claimant can have a full and fair hearing. Here, the ALJ did not

satisfy this heightened duty.

       The ALJ should have been aware that records from Dr. Shoulton were missing. At

the December 1, 2017 hearing where the ALJ said he had no medical records past 2015,

Plaintiff provided the ALJ with Dr. Shoulton’s November 28, 2017 letter indicating that

Plaintiff was under Dr. Shoulton’s care for various medical conditions and, in Dr.

Shoulton’s opinion, the symptoms from these conditions medically disqualified Plaintiff

from working. Plaintiff also indicated that Dr. Shoulton was her primary care physician and

“had everything.” Thereafter, the ALJ made three unsuccessful attempts to obtain

evidence from Dr. Shoulton. In his decision, the ALJ referenced the November 28, 2017

letter as Dr. Shoulton’s opinion that Plaintiff was not medically cleared to work due to her

                                              22
   Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 23 of 30



“current symptoms,” Tr. 27 (citing Exhibit 17F). It is clear from the ALJ’s decision that he

realized, at least by the time he drafted his decision, that Exhibit No.16F was not medical

evidence from Dr. Shoulton. Indeed, in that decision the ALJ correctly identified Exhibit

No.16F as progress note from Marco Benitez, PA-C. Tr. 26. It is a reasonable inference

that the ALJ presumed, or should have presumed, that Dr. Shoulton’s November 28, 2017

opinion about Plaintiff’s then-current symptoms would have been supported by some

medical evidence or records after 2015, especially since the November 28, 2017 letter

indicates that Plaintiff “is under [Dr. Shoulton’s] care” and “is being treated” for several

medical issues. Tr. 698. Even if the absence of recent medical evidence from Dr.

Shoulton does not constitute a gap in the administrative record, the ALJ did not fulfill his

affirmative obligation to fully develop the record when making a disability determination, or

ensure that Plaintiff was afforded a full and fair hearing based on a fully developed record.

       Moreover, even assuming that the ALJ could not have done more to obtain Dr.

Shoulton’s records or a medical source statement, the ALJ rejected Dr. Shoulton’s

November 28, 2017 opinion, essentially, because it is conclusory. But the ALJ did not

advise Plaintiff that this would be the case so Plaintiff could attempt to obtain additional

records or an updated or opinion from Dr. Shoulton. In the ALJ’s decision, he indicated

that “[a]s recently as November 2017, Yardly PJ Shoulton, M.D., reported that the claimant

was under his care for migraine headaches, a knee effusion, joint pain, knee sprain, and

back pain.” Tr. 26 (citing Exhibit 17F). Apparently citing to the report of Marco Benitez,

PA-C, the ALJ states: “That same month [Plaintiff] had a normal gait, 5/5 motor strength,

with no significant deficits in reflexes or sensation.” Id. The ALJ continues:

       She was assessed with obstructive sleep apnea, insomnia, cervical

                                               23
   Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 24 of 30



       radiculopathy, and lumbar radiculopathy by Marco Benitez, PA-C. She
       complained that she has difficulty sleeping at night despite taking Ambien.
       She also reported continuous upper, middle, and lower back pain. She
       stated that she experiences numbness and tingling in her lower back, but her
       pain does not radiate to her extremities. She reported that she cannot stay in
       one position too long and she noted that her pain is treated with Motrin,
       Advil, and naproxen as needed. (Exhibit 16F).

Tr. 26. The ALJ afforded limited weight to Dr. Shoulton’s opinion contained in his

November 28, 2017 letter “that the claimant is not medically cleared to work due to her

current symptoms of migraine headaches, knee effusion, joint pain, knee sprain, and back

pain” because the opinion “is out of proportion to the medical records as a whole including

the physical examination findings and the type and degree of treatment needed.” Tr. 27.

If the ALJ had notified Plaintiff in advance that he would reject Dr. Shoulton’s opinion

because it is out of proportion to other medical records as a whole, Plaintiff could have

attempted to obtain a fuller opinion from Dr. Shoulton such as that obtained after the ALJ’s

determination.

       In the end, the Court finds that the case must be remanded because the ALJ did

not satisfy his heightened duty to protect the rights of the pro se litigant by failing to ensure

that all of the relevant facts are sufficiently developed and considered, see Moran, 569

F.3d at 112; Cruz, 912 F.2d at 11; Hankerson, 636 F.2d at 895; Scott, 2010 WL 2736879,

at *12, by failing to advise the pro se claimant on the importance of evidence from her

treating physician, see Scott, 2010 WL 2736879, at *13, and by failing to provide

advanced notice to the pro se claimant of adverse findings such to allow the pro se

claimant to produce additional medical evidence or call her treating physician as a witness.

See Hankerson, 636 F.2d at 896; Scott, at *9 and *13; Batista, 326 F. Supp.2d at 354;

Champion, 2017 WL 4404473, at *14. Plaintiff may not prevail on remand, but she is

                                               24
   Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 25 of 30



entitled to have her disability claims decided on a full record.

       b. New Evidence Before the Appeals Council

       Next, Plaintiff argues that remand is necessary based on new evidence submitted

to the Appeals Council. Dkt. 10 at 16-19. Specif ically, she alleges that Dr. Shoulton’s

April 2019 functional assessment is new, material, and that “there is certainly a reasonable

probability” that the ALJ would have reached a different conclusion had he seen the

assessment. Id. at 17. Further, she argues that there was good cause for not submitting

the evidence earlier because she was pro se at the time of her hearing and the ALJ

neither obtained any detailed medical opinions from treating sources nor informed Plaintiff

of the importance of doing so. Id. at 18. Defendant opposes this request for remand,

arguing that the Appeals Council properly determined that “this evidence does not show a

reasonable probability that it would change the outcome of the [ALJ’s] decision.” Dkt. 14 at

16 (quoting Tr. 2).

                                           Analysis

       In Perez v. Chater, 77 F.3d 41 (2d Cir. 1996), the Second Circuit discussed how

Courts should approach new evidence submitted to the Appeals Council under the

Commissioner’s Regulations in effect at that time:

       Social Security regulations expressly authorize a claimant to submit new and
       material evidence to the Appeals Council when requesting a review of an
       ALJ’s decision. If the new evidence relates to a period before the ALJ’s
       decision, the Appeals Council ‘shall evaluate the entire record including the
       new and material evidence submitted…[and] then review the case if it finds
       that the administrative law judge’s action, findings, or conclusion is contrary
       to the weight of the evidence currently of record.

Perez, 77 F.3d at 44. The Commissioner later modified the regulations to also require that

a claimant show good cause for not submitting evidence earlier. See 20 C.F.R. §

                                              25
   Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 26 of 30



404.970(b) and § 416.1470(b).

       The regulations require the Appeals Council to consider “new and material

evidence.” 20 C.F.R. § 404.970(b). New evidence is “material” if it is: “(1) relevant to the

claimant’s condition during the time period for which benefits were denied and (2)

probative.” Pollard v. Halter, 377 F.3d 183, 193 (2d Cir. 2004). “The concept of materiality

requires, in addition, a reasonable possibility that the new evidence would have influenced

the [Commissioner] to decide claimant’s application differently.” Id.

       “‘Once evidence is added to the record, the Appeals Council m ust then consider the

entire record, including the new evidence, and review a case if the ‘administrative law

judge's action, findings, or conclusion is contrary to the weight of the evidence currently of

record.’” Camellia O., 2021 WL 354099, at *3 (quoting Lesterhuis v. Colvin, 805 F.3d 83,

86 (2d Cir. 2015), in turn quoting 20 C.F.R. § 404.970(b)). “In cases such as this one,

where the Appeals Council has denied review of the ALJ's decision, ‘it is well-settled that

[t]he role of the district court is to determine if the Appeals Council erred when it

determined that the new evidence was insufficient to trigger review of the ALJ's decision.’”

Id. (quoting Kirah D. v. Berryhill, 2019 WL 587459, at *4 (N.D.N.Y. Feb. 13, 2019)(interior

quotation marks and citations omitted)). “Where ‘the additional evidence undermines the

ALJ's decision, such that it is no longer supported by substantial evidence, then the case

should be reversed and remanded.’” Lorsandra D. W. v. Comm'r of Soc. Sec., No.

19-CV-01233, 2021 WL 1139852, at *4 (W.D.N.Y. Mar. 24, 2021)(quoting Lofton v.

Berryhill, No. 17-CV-6709-JWF, 2019 WL 1244055, at *2 (W.D.N.Y. Mar. 18, 2019).

       Here, in denying review, the Appeals Council stated:

       We found no reason under our rules to review the Administrative Law

                                               26
    Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 27 of 30



        Judge’s decision. Therefore, we have denied your request for review.

        ***

        You submitted records from Lenox Hill Radiology dated December 27, 2017
        (2 pages); records from Long Island Radiology Associates dated December
        28, 2012 to June 22, 2013 (2 pages); and, a Questionnaire Response of Dr.
        Yardly PJ Shoulton, MD dated April 22, 2019 (7 pages). We find this
        evidence does not show a reasonable probability that it would change the
        outcome of the [ALJ’s] decision.

Tr. 1-2. No further explanation was provided. Id.

        Dr. Shoulton’s April 2019 functional assessment is new in that it was not presented

to the ALJ.5 Plaintiff’s former pro se status and the insufficiently developed record before

the ALJ provide good cause for not submitting this evidence earlier. Dr. Shoulton’s April

2019 functional assessment meets a prima facie basis of materiality in that it is relevant to

and probative of Plaintiff’s condition during the time period for which benefits were denied.

The Appeals Council's perfunctory statement that the submitted evidence “does not show

a reasonable probability that it would change the outcome of the [ALJ's] decision” provides

little for the Court to determine whether the decision was correct. “[T]here may be reasons

why the submitted medical [evidence] . . . would not change the outcome of the [ALJ’s]

decision, but it is the duty of the [Appeals Council] to specify what those reasons are.”

Lorsandra D. W., 2021 WL 1139852, at *5 (citing Faro v. Comm'r of Soc. Sec., No.

6:19-CV-6479 (CJS), 2020 WL 5361668, at *3 (W.D.N.Y. Sept. 8, 2020)). The Appeals

Council’s decision essentially leaves the Court “without any idea as to whether the

Council's ruling was correct, and with no way to make that determination except to



        5
          Plaintiff directs her arguments to Dr. Shoulton’s April 2019 functional assessment, and therefore the
Court does not discuss records from Lenox Hill Radiology and Long Island Radiology Associates.

                                                      27
   Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 28 of 30



scrutinize the records on its own.” Mendez v. Comm'r of Soc. Sec., No. 17-cv-6824-CJS,

2019 WL 2482187, at *4 (W.D.N.Y. June 14, 2019). However, because this matter is

being remanded for other reasons and because the Court presum es that the evidence

submitted to the Appeals Council will be offered on remand and considered by the ALJ,

the Court declines to engage in an academic evaluation of the record to determine

whether Dr. Shoulton’s opinions expressed in the April 2019 functional assessment could

reasonably have influenced the Commissioner to decide Plaintiff’s application differently.

See id. (declining to scrutinize the records); Lorsandra D. W., 2021 WL 1139852, at *5

(“Although the Court will routinely review the record to decide whether the additional

evidence would impact the outcome, here there are over 600 pages of documents,

including the six opinions from treating sources which are voluminous, complex, and at

times conflicting. In this case, the Court can only speculate how the [Appeals Council]

considered the opinion evidence as the superficial letter to the plaintiff did not even

identify any of the additional evidence as medical opinions. . . . Accordingly, the Court

concludes that this matter must be remanded to the Commissioner for appropriate

consideration of the treating source opinions submitted to the Appeals Council.”).

       c. Evaluation of Plaintiff's Subjective Statements

       Inasmuch as the matter will be remanded and the ALJ could make new

determinations as to Plaintiff’s RFC and whether Plaintiff is disabled in light of Dr.

Shoulton’s assessment and opinions expressed in the April 2019 functional assessment,

the Court declines to rule whether the ALJ properly evaluated Plaintiff’s subjective

statements. See Smith v. Comm'r of Soc. Sec., No. 18-CV-6626 (MKB), 2020 WL

7262847, at *18 (E.D.N.Y. Dec. 10, 2020)(“The Court is unable to review . . . whether the

                                              28
    Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 29 of 30



ALJ properly assessed Plaintiff's subjective report . . . because the ALJ failed to develop

the record.”); Corona v. Berryhill, No. 15-CV-7117, 2017 WL 1133341, at *18 (E.D.N.Y.

Mar. 24, 2017)(declining to address arguments as to whether the ALJ properly assessed

the plaintiff's credibility when remanding for failure to develop the record).

        d. Proper Appointment Pursuant to the Appointments Clause of Article II of
        the United States Constitution

        Plaintiff contends that the matter should be remanded because “the ALJ who held a

hearing in this case was not properly appointed at the time of the hearing as required by

the Constitution’s Appointments Clause based on the Supreme Court’s holding in Lucia v.

SEC, 138 S.Ct. 2044 (2018).” Dkt. 10 at 23. Def endant responds that Plaintiff forfeited

her Appointments Clause claim because she failed to assert to assert a challenge to the

ALJ’s appointment before the agency at any point in the administrative proceedings. Dkt.

14 at 25. Defendant also notes that on July 16, 2018, “the acting Commissioner ratified

the appointment of SSA ALJs and Appeals Council administrative appeals judges and

approved their appointments as her own in order to address any Appointments Clause

questions involving SSA claims.” Dkt. 14 at 25, n. 19 (citing 84 Fed. Reg. 9582-02 (Mar.

15, 2019)).

        As indicated above, the Court is remanding the case for a different reason. Further,

based on Defendant’s representation that on July 16, 2018 all ALJs were properly

appointed, the Court presumes that the ALJ who will be hearing Plaintiff’s case on remand

will have been properly appointed.6 This renders Plaintiff’s Appointments Clause


        6
        The Court notes that ALJ Moldafsky issued his decision in this case on September 27, 2018. Tr. 29.
Based on Defendant’s representation about the appointment of all ALJs on July 16, 2018, it appears that ALJ
Moldafsky was properly appointed at the time he issued his decision in this case.

                                                    29
       Case 1:19-cv-01395-TJM Document 22 Filed 03/31/21 Page 30 of 30



challenge moot. See Vessia v. Saul, No. 2:16-CV-2865 (FB), 2019 W L 3553785 *3, n. 4

(E.D.N.Y. Aug. 5, 2019) (finding Appointments Clause challenge moot because case was

being remanded for other reasons and presumably would be assigned to a properly

appointed ALJ).

VII.     CONCLUSION

         For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings is

GRANTED and the Commissioner’s motion is DENIED. The case is REMANDED to the

Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings

consistent with this Decision and Order.

         The Clerk of the Court is respectfully directed to close this case.

IT IS SO ORDERED.

Dated: March 31, 2021




                                                30
